                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                          )
                      Plaintiff,                    )
                                                    )
 vs.                                                )      CASE NO. DNCW314CR46
                                                    )      (Financial Litigation Unit)
                                                    )
 REGINALD BERNARD LANDRUM,                          )
                     Defendant,                     )
 and                                                )
                                                    )
 NC FILTRATION CORPORATION,                         )
                      Garnishee.                    )

                       ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of NC Filtration Corporation as the

Garnishee. On May 13, 2015, the Honorable Frank D. Whitney sentenced the Defendant to thirty-

six months incarceration on his conviction for Aiding in Preparation of a False Tax Return in

violation of 26 U.S.C. § 7206(2). Judgment in the criminal case was filed on May 21, 2015 (Doc.

No. 19). As part of that Judgment, the Defendant was ordered to pay a $100.00 criminal

assessment and restitution in the amount of $229,691.00. Id.

       On June 11, 2020, the Court entered a Writ of Continuing Garnishment (“Writ”) (Doc. No.

38) to the Garnishee NC Filtration Corporation. The Garnishee was served with the Writ on June

19, 2020. The Defendant was served with the Writ and Instructions notifying him of his right to

request a hearing on July 10, 2020. The Garnishee filed an Answer on July 2, 2020 (Doc. No. 41)

stating that at the time of the service of the Writ, the Garnishee had in its custody, control or

possession property or funds owned by the Defendant, including non-exempt, disposable earnings.

On July 21, 2020 (Doc. No. 42) the Defendant filed a request for hearing with the Court. On

August 10, 2020, the Court denied Defendant’s request for hearing.




       Case 3:14-cr-00046-FDW-DSC Document 45 Filed 08/27/20 Page 1 of 2
       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $229,566.00 computed through June 10, 2020. The Garnishee will

pay the United States up to twenty-five percent of the Defendant’s net earnings which remain after

all deductions required by law have been withheld, and one hundred percent of all 1099 payments,

and the Garnishee will continue said payments until the debt to the Plaintiff is paid in full, or until

the Garnishee no longer has custody, possession or control of any property belonging to the

Defendant, or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW314CR46.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.

       SO ORDER.
                                       Signed: August 27, 2020




      Case 3:14-cr-00046-FDW-DSC Document 45 Filed 08/27/20 Page 2 of 2
